

Kemper Corporation 2011 Omnibus Equity Plan
NON-QUALIFIED STOCK OPTION AND SAR AGREEMENT
(Installment-Vesting Form)
This NON-QUALIFIED STOCK OPTION AND SAR AGREEMENT (“Agreement”) is made as of
this ______ day of ______________, 20__ (“Grant Date”) between KEMPER
CORPORATION, a Delaware corporation (“Company”), and «name» (“Participant”), for
an award consisting of the right and option (“Option”) to purchase, on the terms
and conditions hereinafter set forth, shares of the Company’s common stock
(“Common Stock”), along with a tandem stock appreciation right (“SAR”).
SIGNATURES
As of the date set forth above, the parties have accepted the terms of this
Agreement by signing this Agreement by an electronic signature, and each party
agrees that such signature shall not be denied legal effect, validity or
enforceability solely because it was submitted or executed electronically.
KEMPER CORPORATION                PARTICIPANT
By: _________________________________    ____________________________________
«CEO Signature and Title»    «name»
RECITALS
A.The Board of Directors of the Company (“Board”) has adopted the Kemper
Corporation 2011 Omnibus Equity Plan (“Plan”), including all amendments to date,
to be administered by the Compensation Committee of the Board or any
subcommittee thereof, or any other committee designated by the Board to
administer the Plan (“Committee”). Capitalized terms that are not defined herein
shall be defined in accordance with the Plan.
B.    The Plan authorizes the Committee to grant to selected Employees,
Directors and Third Party Service Providers awards of various types, including
options to purchase shares of Common Stock and tandem stock appreciation rights.
C.    Pursuant to the Plan, the Committee has determined that it is in the best
interest of the Company and its shareholders to grant a non-qualified stock
option (and tandem stock appreciation right) to the Participant under the terms
and conditions specified in this Agreement as an inducement to remain in the
service of the Company and as an incentive for increased effort during such
service.
D.    Neither the Option nor the SAR granted hereby is intended to qualify as an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended.
NOW, THEREFORE, the parties hereto agree as follows:
1.    Grant.
(a)    The Company grants the Option to purchase all or any part (subject to the
limitations of Section 8) of an aggregate of «shares» («number») shares of
Common Stock at the Exercise Price (as defined below) to the Participant, which
will be exercisable in accordance with the provisions of this Agreement.
(b)    The Option is coupled with a SAR that is exercisable to the extent, and
only to the extent, that the Option is vested as described in Section 6. The SAR
shall entitle the Participant to surrender the Option (or any portion thereof,
subject to Section 8(a)) to the Company unexercised and receive in exchange for
the surrender therefor that number of shares of Common Stock having an aggregate
value equal to: (A) the excess of the Fair Market Value (as defined below) of
one share of Common Stock over the Exercise Price, multiplied by (B) the number
of such shares of Common Stock subject to the Option (or portion thereof) which
is so surrendered.
2.    Exercise Price. The per share price of Common Stock issuable upon exercise
of the Option shall be $ ____ (“Exercise Price”), which shall not be less than
100% of the Fair Market Value of a share of Common Stock on the Grant Date. The
Exercise Price may be adjusted in accordance with Section 13.
3.    Governing Plan. The Option is granted pursuant to the Plan, which is
incorporated herein for all purposes. The Participant agrees to be bound by the
terms and conditions of the Plan, which controls in case of any conflict with
this Agreement, except as otherwise provided for in the Plan. No amendment of
the Plan shall adversely affect this Option in any material way without the
written consent of the Participant.
4.    Restriction on Transfer. The Option and the SAR and all rights and
privileges granted hereby (including the right of exercise) shall not be
transferred, assigned, pledged or hypothecated in any way, whether by operation
of the law or otherwise, except by will or the laws of descent and distribution.
Without limiting the generality of the preceding sentence, no rights or
privileges granted hereby may be assigned or otherwise transferred to the spouse
or former spouse of the Participant pursuant to any divorce proceedings,
settlement or judgment. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of the Option or the SAR or any other rights or
privileges granted hereby contrary to the provisions hereof, the Option and the
SAR and all other rights and privileges contained herein shall immediately
become null and void and of no further force or effect.
5.    Term. Except as provided in Section 11, neither the Option nor the SAR
shall be exercisable after the Company’s close of business on the last business
day that occurs coincident with or prior to the earliest of (“Expiration Date”):
(a)    the 10th anniversary of the Grant Date;
(b)    the first anniversary of the Participant’s death;
(c)    the first anniversary of the Participant’s termination of Service due to
the Participant’s Disability;
(d)    if the Participant was not Retirement Eligible on the date of the
Participant’s termination of Service (other than as described in (b) or (c)
above), the date that is three months following the Participant’s termination of
Service for any reason other than Substantial Cause;
(e)    if the Participant was Retirement Eligible on the date of the
Participant’s termination of Service (other than as described in (b) or (c)
above), the later of (A) the date that is three months following the
Participant’s termination of Service for any reason other than Substantial
Cause, or (B) the date on which the Participant became an employee of a
competitor of the Company or any of its Affiliates or otherwise engaged in any
activity that is competitive with the Company or any of its Affiliates, as
determined by the Committee in its sole discretion; or
(f)    any date of the Participant’s termination of Service for Substantial
Cause.
6.    Vesting and Exercise.
(a)    Vesting. The Option and/or the SAR may only be exercised to the extent
they are vested. To the extent not previously forfeited, and except as provided
in Section 6(b) below, the Option and the SAR shall vest in accordance with the
following schedule if the Participant continues in Service through the
applicable date (each such date, a “Vesting Date”):
(i)    one-third of the shares covered by the Option and the SAR on the first
anniversary of the Grant Date;
(ii)    one-third of the shares covered by the Option and the SAR on the second
anniversary of the Grant Date; and
(iii)    one-third of the shares covered by the Option and the SAR on the third
anniversary of the Grant Date.
Notwithstanding the foregoing and except as provided in Section 6(b) or 6(c)
below, if the Participant is Retirement Eligible (as defined below) prior to the
date the Participant’s Service is terminated for any reason other than
Substantial Cause, the unvested portions of the Option and the SAR shall
continue to vest in accordance with the schedule set forth above until the
Expiration Date, provided that the Committee in its sole discretion determines
that the Participant has not at any time prior to the applicable Vesting Date
become an employee of a competitor of the Company or any of its Affiliates or
otherwise engaged in any activity that is competitive with the Company or any of
its Affiliates.
(b)    Acceleration of Vesting. Notwithstanding the terms of Section 6(a) above,
to the extent not previously vested or forfeited, the shares covered by the
Option and the SAR shall fully vest on the earliest to occur of the following
(the date of which shall also be designated as a Vesting Date) prior to the
Expiration Date:
(i)    the date of the Participant’s death or Disability, if the Participant
dies or becomes Disabled while in Service;
(ii)    the date of the Participant’s death or Disability following the
Participant’s termination of Service for any reason other than Substantial
Cause, if the Participant was Retirement Eligible prior to the date the
Participant’s Service is terminated, provided that the Committee in its sole
discretion determines that the Participant did not at any time prior to the date
of death or Disability become an employee of a competitor of the Company or any
of its Affiliates or otherwise engaged in any activity that is competitive with
the Company or any of its Affiliates; or
(iii)    any date upon which vesting is accelerated by the Committee in its
discretion in accordance with the terms of the Plan.
(c)    Certain Definitions.
(i)    “Service” means the period during which the Participant is an Employee,
Director or a Third Party Service Provider; provided, however, that the
Participant will not be deemed to be in Service after the Company divests its
control in the Affiliate for whom the Participant is exclusively in Service, or
if the Company’s control of such Affiliate otherwise ceases.
(ii)    “Retirement Eligible” means that the Participant has either attained age
60 and completed 10 years of Service as an Employee or attained age 65 and
completed five years of Service as an Employee.
(iii)    “Disabled” or “Disability” means that the Participant either:
(A)    is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months and, with respect to a Participant who is an Employee, is
receiving income replacement benefits for a period of not less than three months
under an accident and health plan (e.g., a long term disability plan) covering
Employees of the Company or Affiliate that employs the Participant; or
(B)    is determined to be totally disabled by the Social Security
Administration or Railroad Retirement Board.
7.    Termination of Service. If the Participant ceases to be in Service prior
to becoming Retirement Eligible (other than for the Participant’s death or
Disability) any unvested portions of the Option and the SAR held by the
Participant shall be forfeited to the Company on the date of such termination of
Service. If the Participant’s Service is terminated for Substantial Cause prior
to or after becoming Retirement Eligible, any outstanding portions of the Option
and the SAR held by the Participant (vested or unvested) shall be forfeited to
the Company on the date of such termination of Service.
8.    Manner of Exercise.
(a)    During the period beginning on the applicable Vesting Date and ending on
the Expiration Date, the Participant may purchase all or any part of the shares
of Common Stock subject to the vested portion of the Option or may receive such
lesser number of shares as may be available through the exercise of the SAR. In
the event the Option (or any portion thereof) is exercised, then the SAR (or the
corresponding portion) shall terminate. In the event that the SAR (or any
portion thereof) is exercised, then the Option (or the corresponding portion)
shall likewise terminate. Consequently, the total number of shares subject to
the Option shall be reduced by the number of shares for which the Option or the
SAR has previously been exercised. Likewise, the total number of shares subject
to the SAR shall be reduced by the number of shares for which the SAR or the
Option has previously been exercised.
(b)    Each exercise of the Option shall be initiated by the Participant or his
or her Representative by means of a notice of exercise delivered to the Company
through the internet portal (“Portal”) provided by or on behalf of the Company
or, if such Portal is not available for such exercise, in the form of a written
document or electronic mail (“Notice”). The Notice shall identify the number of
shares for which the Option is being exercised. Before shares of Common Stock
will be issued and subject to the requirements of Section 9 below, the aggregate
Exercise Price for the shares for which the Option is being exercised shall be
paid to the Company in a manner permitted under the Plan. The Option may not be
exercised for a fraction of a share and no partial exercise of the Option may be
for less than 50 shares unless the total number of shares covered by the Option
is less than 50 on the date of exercise or unless the Option is scheduled to
expire within six months of the date of exercise.
(c)    Each exercise of the SAR shall be initiated by the Participant or his or
her Representative by delivery of a Notice as described above in Section 8(b).
The Notice shall identify the number of shares for which the SAR is being
exercised. Upon satisfaction of the Participant’s obligation to pay the Company
the amount of all taxes that the Company is required to withhold in connection
with such exercise as specified in Section 9 below, the Company shall issue to
the Participant a number of shares of the Company’s common stock determined in
accordance with Section 1(b). The SAR may only be settled by delivery of shares
of Common Stock and not by payment of cash to the Participant. Any fractional
share that would otherwise result from an exercise of the SAR shall be rounded
down to the nearest whole share.
(d)    The date of exercise shall be: (i) in the case of an Option exercise, the
date that the Company receives the Notice if received within regular market
hours on a day that the New York Stock Exchange is open for business (“Trading
Day”), and otherwise on the next Trading Day; provided, however, that if the
Notice is provided by means of a “Good Till Cancelled Order” involving a “Same
Day Sale” or “Sell to Cover” transaction (“Order”), then the date of exercise
shall instead be the date that the Order is executed; (ii) in the case of a SAR
exercise not conducted through the Portal, the date specified in the Notice or,
if not specified, the date that the Company receives the Notice; or (iii) in the
case of a SAR exercise conducted through the Portal, the date that the Company
receives the Notice if received within regular market hours on a Trading Day,
and otherwise on the next Trading Day.
(e)    The Option and the SAR may be exercised only by the Participant or his or
her Representative, and not otherwise, regardless of any community property
interest therein of the spouse of the Participant, or such spouse’s successors
in interest. If the spouse of the Participant shall have acquired a community
property interest in the Option or the SAR, the Participant, or the
Participant’s Representative, may exercise the Option and/or the SAR on behalf
of the spouse of the Participant or such spouse’s successors in interest.
9.    Withholding of Taxes. Upon the exercise of the Option or the SAR, the
Participant or the Participant’s Representative shall pay to the Company the
amount of any taxes which the Company is required to withhold with respect to
such exercise. Subject to the limitations set forth in the next two sentences,
the Company shall withhold shares of Common Stock that would otherwise have been
issued pursuant to the exercise of the Option or the SAR to satisfy the tax
withholding obligations, unless and except to the extent that the Participant or
his or her Representative elects to satisfy all or any portion of such tax
withholding obligations by cash payment to the Company. Neither the Participant
nor his or her Representative shall have the right to have shares withheld, in
either case, to the extent that the Fair Market Value of such shares delivered
or withheld on the date of exercise exceeds the amount required to be delivered
or withheld to meet tax withholding requirements, based on the maximum statutory
withholding rates for the Participant for federal, state and local tax purposes
(including the Participant’s share of payroll or similar taxes) in the
applicable jurisdiction. In the case of an exercise of the SAR, the Committee
retains the right to require the Participant or his or her Representative to pay
any and all withholding taxes arising out of such exercise solely in cash.
10.    Fair Market Value of Common Stock. The fair market value (“Fair Market
Value”) of a share of Common Stock shall be determined for purposes of this
Agreement by reference to the closing price of a share of Common Stock, as
reported by the New York Stock Exchange (or such other exchange on which the
Shares of Common Stock are primarily traded) for the Grant Date or date of
exercise, as applicable, or if such date is not a business day, for the business
day immediately preceding such date (or, if for any reason no such price is
available, in such other manner as the Committee in its sole discretion may deem
appropriate to reflect the then fair market value thereof).
11.    Extension of Expiration in Certain Cases. From time to time, the Company
may declare “blackout” periods during which the Participant may be prohibited
from engaging in certain transactions in Company securities. In the event that
the scheduled Expiration Date of the Option and the SAR shall fall within a
blackout period that has been declared by the Company and that applies to the
Participant, then the Expiration Date shall automatically, and without further
notice to the Participant, be extended until such time as fifteen (15)
consecutive business days have elapsed after the scheduled Expiration Date
without interruption by any blackout period that applied to the Participant.
12.    Shares to be Issued in Compliance with Federal Securities Laws and
Exchange Rules. No shares issuable upon the exercise of the Option or the SAR
shall be issued and delivered unless and until there shall have been full
compliance with all applicable requirements of the Securities Act of 1933, as
amended (whether by registration or satisfaction of exemption conditions), all
applicable listing requirements of the New York Stock Exchange (or such other
exchange(s) or market(s) on which shares of the same class are then listed) and
any other requirements of law or of any regulatory bodies having jurisdiction
over such issuance and delivery. The Company shall use its best efforts and take
all necessary or appropriate actions to ensure that such full compliance on the
part of the Company is made.
13.    Certain Adjustments; Change in Control. If, during the term of this
Agreement, there shall be any stock splits, reorganizations, equity
restructurings and similar matters, the Committee shall make or cause to be made
an appropriate and equitable substitution, adjustment or treatment with respect
to the Option in a manner consistent with Sections 4.4 and 19.2 of the Plan. The
Committee’s determination as to what adjustments shall be made, and the extent
thereof, shall be final, binding and conclusive. No fractional shares of Common
Stock shall be issued under the Plan on any such adjustment. This award may be
subject to early vesting or termination in connection with a Change in Control
in accordance with the provisions of Section 18.3 of the Plan.
14.    Participation by Participant in Other Company Plans. Nothing herein
contained shall affect the right of the Participant to participate in and
receive benefits under and in accordance with the then current provisions of any
retirement plan or employee welfare benefit plan or program of the Company or of
any Affiliate of the Company, subject in each case, to the terms and conditions
of any such plan or program.
15.    No Rights as a Shareholder Until Issuance of Shares. Neither the
Participant nor his or her Representative shall be entitled to any of the rights
or privileges of a shareholder of the Company in respect of any shares of Common
Stock issuable upon any exercise of the Option or the SAR unless and until such
shares shall have been issued and delivered to: (i) the Participant in the form
of certificates, (ii) a brokerage or other account for the benefit of the
Participant either in certificate form or via “DWAC” or similar electronic
means, or (iii) a book entry or direct registration account in the name of the
Participant.
16.    Not an Employment or Service Contract. Nothing herein contained shall be
construed as an agreement by the Company or any of its Affiliates, expressed or
implied, to employ or contract for the services of the Participant, to restrict
the right of the Company or any of its Affiliates to discharge the Participant
or cease contracting for the Participant’s services or to modify, extend or
otherwise affect in any manner whatsoever, the terms of any employment agreement
or contract for services which may exist between the Participant and the Company
or any of its Affiliates.
17.    Death of Participant. In the event of the death of the Participant while
any portion of the Option and/or the SAR are outstanding, the Option and/or the
SAR may be exercised prior to the Expiration Date by the duly appointed and
qualified executor or other personal representative of the Participant, and the
shares of Common Stock received upon such exercise shall be made to such
executor or representative to be distributed in accordance with the
Participant’s will or applicable intestacy law.
18.    Arbitration. In lieu of litigation by way of court or jury trial, any
dispute or controversy arising hereunder shall be settled by arbitration, in
accordance with the arbitration agreement currently in effect by separate
agreement between the Participant and the Company or any of its Affiliates and
which is incorporated herein by reference. In the event that such arbitration
agreement is determined to be inapplicable or unenforceable or if no such
arbitration agreement is then in effect, the parties mutually agree to arbitrate
any dispute arising out of or related to this Agreement pursuant to the terms of
this paragraph.  The parties agree that this Agreement provides sufficient
consideration for that obligation and the mutual promises to arbitrate also
constitutes consideration for this agreement to arbitrate.  The following terms
and conditions shall apply to such arbitration hereunder. The arbitration shall
be conducted before a single arbitrator in accordance with the Employment
Arbitration Rules of the American Arbitration Association (“AAA”) then in
effect, and shall be governed by the Federal Arbitration Act. Judgment may be
entered on the award of the arbitrator in any court having jurisdiction. Unless
provided otherwise in the arbitrator’s award, each party will pay its own
attorneys’ fees and costs. To the extent required by law or the AAA Rules, all
administrative costs of arbitration (including filing fees) and the fees of the
arbitrator will be paid by the Company. The Participant and the Company waive
the right for any dispute to be brought, heard, decided, or arbitrated as a
class and/or collective action (or joinder or consolidation with claims of any
other person), and the parties agree that, regardless of anything else in this
arbitration provision or the AAA Rules, the interpretation, applicability,
enforceability or formation of the class action waiver in this provision may
only be determined by a court and not an arbitrator.  Regardless of anything
else in this Agreement, this arbitration provision may not be modified or
terminated absent a writing signed by the Participant and the Company stating an
intent to modify or terminate the arbitration provision.
19.    Governing Law. Except as otherwise provided in Section 18, this Agreement
and any disputes hereunder shall be governed by and interpreted in accordance
with the laws of the State of Delaware, without application of its conflicts of
laws principles.
20.    Miscellaneous. This Agreement, together with the Plan, is the entire
agreement of the parties with respect to the Option and the SAR granted hereby
and may not be amended except in a writing signed by both the Company and the
Participant or his or her Representative. If any provision of this Agreement is
deemed invalid, it shall be modified to the extent possible and minimally
necessary to be enforceable, and, in any event, the remainder of this Agreement
will be in full force and effect.
21.    Forfeiture and Clawback of Option. Notwithstanding the terms regarding
vesting and forfeiture or any other provision set forth in this Agreement and as
a condition to the receipt of this Option, the rights, payments and benefits
with respect to this Option are subject to reduction, cancellation, forfeiture,
or recoupment by the Company if and to the extent required in accordance with
Company policy as in effect from time to time (“Forfeiture and Clawback
Policy”), and/or as otherwise required by applicable law, rule or regulation of
the Securities and Exchange Commission, or rule or listing requirement of the
New York Stock Exchange (or such other exchange(s) or market(s) on which shares
of the same class are then listed) as in effect from time to time (collectively
with the Forfeiture and Clawback Policy, “Applicable Requirements”) in
connection with an accounting restatement or under such other circumstances as
specified in the Applicable Requirements. Any determination made and action
taken under the Forfeiture and Clawback Policy shall be final, binding and
conclusive.
ADDITIONAL PROVISIONS APPLICABLE ONLY TO EXECUTIVE OFFICERS OF THE COMPANY:
22.    Stock Holding Period. The Participant agrees to hold all shares of Common
Stock acquired upon the exercise of the Option and/or the SAR granted hereunder
for a minimum of 12 months following the date(s) of such exercise. This holding
period shall not apply to shares sold or tendered by the Participant and/or
withheld by the Company to pay the aggregate Exercise Price and/or to settle tax
liabilities related to the exercise, and as otherwise may be provided under the
Company’s Stock Ownership Policy.


As of 10-31-17